NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Submitted October 25, 2011*
                               Decided November 9, 2011


                                           Before

                         FRANK H. EASTERBROOK, Chief Judge

                         RICHARD D. CUDAHY, Circuit Judge

                         DANIEL A. MANION, Circuit Judge


No. 11-2452                                                       Appeal from the United
                                                                  States District Court for
CHICAGO REGIONAL COUNCIL OF CARPENTERS, an                        the Northern District of
unincorporated association,                                       Illinois, Eastern Division.
      Plaintiff/Counter - Defendant-Appellant,
                                                                  No. 10 C 5431
               v.                                                 Amy J. St. Eve, Judge.

PRATE INSTALLATIONS, INCORPORATED, an Illinois
corporation,
      Defendant/Counter - Plaintiff-Appellee.



                                            Order

        The Chicago Regional Council of Carpenters filed suit in the district court
as a follow-up to our decision of last year, 607 F.3d 467 (7th Cir. 2010), and the
litigation was assigned to the same district judge who had handled that suit.
Prate Installations filed a counterclaim. For several months the parties exchanged
opposing views on the merits (including the preclusive effect of the decisions in
the first suit). After the district judge denied the Council’s motion to dismiss

*
 This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f)
No. 11-2452                                                                   Page 2


Prate’s counterclaim, the Council decided that everything should be arbitrated.
The district judge denied the motion to refer the matter to arbitration, holding
that the Council waived its access to arbitration by filing suit and engaging on
the merits until becoming dissatisfied by one of the judge’s rulings. The Council
has filed an interlocutory appeal under 9 U.S.C. §16. We agree with the district
court's decision, substantially for the reasons the judge gave. It is unnecessary to
repeat them. The judgment is affirmed.